     Case 4:18-cv-00597-P Document 27 Filed 05/10/19                Page 1 of 12 PageID 240



                               In the United States District Court
                                   Northern District of Texas
                                      Fort Worth Division

Bridget Namondo Mbome,                            §
                                                  §
        plaintiff,                                §
                                                  §
v.                                                §    case no. 4:18-cv-597-O
                                                  §
Henry Njie, Emilia Njie, and                      §
Mary Mbella,                                      §
                                                  §
        defendants.                               §

                                  Defendants’ Original Answer

        Henry Njie, Emilia Njie, and Mary Mbella (collectively, “Defendants”) file this answer to
the complaint of Bridget Namondo Mbome (“Plaintiff”).


                                           First Defense
        1.      Defendants deny the allegations in paragraph one of Plaintiff’s complaint.
        2.      Defendants deny the allegations in paragraph two of Plaintiff’s complaint.
        3.      Defendants deny the allegations in paragraph three of Plaintiff’s complaint.
        4.      Defendants deny the allegations in paragraph four of Plaintiff’s complaint.
        5.      There are no factual allegations contained in paragraph five of Plaintiff’s complaint,
but Defendants do not deny that this court has jurisdiction over Plaintiff’s claims.
        6.      There are no factual allegations contained in paragraph six of Plaintiff’s complaint,
but Defendants do not deny that this court has jurisdiction over Plaintiff’s claims.
        7.      There are no factual allegations contained in paragraph ten of Plaintiff’s complaint,
but Defendants do not deny that this court is the proper venue for Plaintiff’s claims.
        8.      Defendants admit the allegations contained in paragraph eight of Plaintiff’s
complaint.
        9.      Defendants admit the allegations contained in paragraph nine of Plaintiff’s
complaint.
        10.     Defendants deny the allegations in paragraph ten of Plaintiff’s complaint.
        11.     Defendants admit the allegations in paragraph 11 of Plaintiff’s complaint.
  Case 4:18-cv-00597-P Document 27 Filed 05/10/19                Page 2 of 12 PageID 241



       12.     Defendants deny the allegations contained in paragraph 12 of Plaintiff’s complaint.
       13.     Defendants deny the factual allegations contained in paragraph 13 of Plaintiff’s
complaint.
       14.     Defendants admit that Plaintiff was born in Cameroon, but the information known
to or readily ascertainable by Defendants is insufficient to enable Defendants to either admit or
deny the remaining allegations in paragraph 14 of Plaintiff’s complaint.
       15.     The information known to or readily ascertainable by Defendants is insufficient to
enable Defendants to either admit or deny the allegations contained in paragraph 15 of Plaintiff’s
complaint.
       16.     The information known to or readily ascertainable by Defendants is insufficient to
enable Defendants to either admit or deny the allegations contained in paragraph 16 of Plaintiff’s
complaint.
       17.     Defendants admit the factual allegations contained in paragraph 17 of Plaintiff’s
complaint.
       18.     Defendants generally deny the factual allegations contained in paragraph 18 of
Plaintiff’s complaint, but Defendants admit that Ms. Mbella did tell Ms. Mbome that the Njies had
children in Texas.
       19.     Defendants deny the factual allegations contained in paragraph 19 of Plaintiff’s
complaint.
       20.     Defendants admit the factual allegations contained in paragraph 20 of Plaintiff’s
complaint.
       21.     Defendants admit the factual allegations contained in paragraph 21 of Plaintiff’s
complaint.
       22.     Defendants deny the factual allegations contained in paragraph 22 of Plaintiff’s
complaint.
       23.     Defendants admit the factual allegations contained in paragraph 23 of Plaintiff’s
complaint.
       24.     Defendants admit that Plaintiff completed paperwork for the visa process in
advance of the interview, but the information known to or readily ascertainable by Defendant is
insufficient to enable Defendants to either admit or deny the remaining allegations contained in
paragraph 24 of Plaintiff’s complaint.

Defendants’ Original Answer, page 2
  Case 4:18-cv-00597-P Document 27 Filed 05/10/19                 Page 3 of 12 PageID 242



        25.     Defendants admit that Plaintiff speaks only Cameroonian Pidgin English, but deny
the remaining factual allegations contained in paragraph 25 of Plaintiff’s complaint.
        26.     Defendants deny the factual allegations contained in paragraph 26 of Plaintiff’s
complaint.
        27.     Defendants admit the factual allegations contained in paragraph 27 of Plaintiff’s
complaint.
        28.     Defendants deny the factual allegations contained in paragraph 28 of Plaintiff’s
complaint.
        29.     Defendants deny the factual allegations contained in paragraph 29 of Plaintiff’s
complaint.
        30.     Defendants deny the factual allegations contained in paragraph 30 of Plaintiff’s
complaint.
        31.     Defendants admit the factual allegations contained in paragraph 31 of Plaintiff’s
complaint.
        32.     Defendants admit the factual allegations contained in paragraph 32 of Plaintiff’s
complaint.
        33.     Defendants deny the factual allegations contained in paragraph 33 of Plaintiff’s
complaint.
        34.     Defendants deny the factual allegations contained in paragraph 34 of Plaintiff’s
complaint.
        35.     Defendants deny the factual allegations contained in paragraph 35 of Plaintiff’s
complaint.
        36.     Defendants deny the factual allegations contained in paragraph 36 of Plaintiff’s
complaint.
        37.     Defendants generally deny the factual allegations contained in paragraph 37 of
Plaintiff’s complaint, but Defendants admit that Plaintiff does not know how to drive a car.
        38.     Defendants generally deny the factual allegations contained in paragraph 38 of
Plaintiff’s complaint, but Defendants admit that Defendants cared for and provided personal care
items to Plaintiff.




Defendants’ Original Answer, page 3
  Case 4:18-cv-00597-P Document 27 Filed 05/10/19                Page 4 of 12 PageID 243



       39.     Defendants generally deny the factual allegations contained in paragraph 39 of
Plaintiff’s complaint, but Defendants admit that Plaintiff occasionally helped Defendants with
household chores and some childcare.
       40.     Defendants deny the factual allegations contained in paragraph 40 of Plaintiff’s
complaint.
       41.     Defendants deny the factual allegations contained in paragraph 41 of Plaintiff’s
complaint.
       42.     Defendants deny the factual allegations contained in paragraph 42 of Plaintiff’s
complaint.
       43.     Defendants deny the factual allegations contained in paragraph 43 of Plaintiff’s
complaint.
       44.     Defendants admit that Plaintiff travelled to Maryland on at least two occasions to
visit her nephew, but Defendant deny the remaining factual allegations contained in paragraph 44
of Plaintiff’s complaint.
       45.     Defendants deny the factual allegations contained in paragraph 45 of Plaintiff’s
complaint.
       46.     Defendants deny the factual allegations contained in paragraph 46 of Plaintiff’s
complaint.
       47.     Defendants deny the factual allegations contained in paragraph 47 of Plaintiff’s
complaint.
       48.     Defendants deny the factual allegations contained in paragraph 48 of Plaintiff’s
complaint.
       49.     The information known to or easily ascertainable by Defendants is insufficient to
enable Defendants to either admit or deny the factual allegations contained in paragraph 49 of
Plaintiff’s complaint.
       50.     Defendants deny the factual allegations contained in paragraph 50 of Plaintiff’s
complaint.
       51.     Defendants generally deny the factual allegations contained in paragraph 51 of
Plaintiff’s complaint, but Defendants admit that Defendants obtained paperwork relating to
Plaintiff’s plot of land during one of his trips to Cameroon..



Defendants’ Original Answer, page 4
  Case 4:18-cv-00597-P Document 27 Filed 05/10/19                 Page 5 of 12 PageID 244



       52.     Defendants deny the factual allegations contained in paragraph 52 of Plaintiff’s
complaint.
       53.     Defendants deny the factual allegations contained in paragraph 53 of Plaintiff’s
complaint.
       54.     Defendants admit the factual allegations contained in paragraph 54 of Plaintiff’s
complaint.
       55.     Defendants deny the factual allegations contained in paragraph 55 of Plaintiff’s
complaint.
       56.     Defendants deny the factual allegations contained in paragraph 56 of Plaintiff’s
complaint.
       57.     The information known to or easily ascertainable by Defendants is insufficient to
enable Defendants to either admit or deny the factual allegations contained in paragraph 57 of
Plaintiff’s complaint.
       58.     Defendants deny the factual allegations contained in the first two sentences of
paragraph 58 of Plaintiff’s complaint. The information known to or easily ascertainable by
Defendants is insufficient to enable Defendants to either admit or deny the remaining factual
allegations contained in paragraph 58 of Plaintiff’s complaint.
       59.     Defendants deny the factual allegations contained in paragraph 59 of Plaintiff’s
complaint.
       60.     Defendants deny the factual allegations contained in paragraph 60 of Plaintiff’s
complaint.
       61.     Defendants generally deny the factual allegations contained in paragraph 61 of
Plaintiff’s complaint, but Defendants admit that Plaintiff made a demand for $75,000.
       62.     Defendants deny the factual allegations contained in paragraph 62 of Plaintiff’s
complaint.
       63.     Defendants admit the factual allegations contained in paragraph 63 of Plaintiff’s
complaint.
       64.     Defendants deny the factual allegations contained in paragraph 64 of Plaintiff’s
complaint.
       65.     Defendants deny the factual allegations contained in paragraph 65 of Plaintiff’s
complaint.

Defendants’ Original Answer, page 5
  Case 4:18-cv-00597-P Document 27 Filed 05/10/19                 Page 6 of 12 PageID 245



       66.     Defendants deny the factual allegations contained in paragraph 66 of Plaintiff’s
complaint.
       67.     Defendants admit they gave Plaintiff $5,000 and that they gave Plaintiff a visa
document, but Defendants deny all remaining factual allegations contained in paragraph 67 of
Plaintiff’s complaint.
       68.     Defendants deny the factual allegations contained in paragraph 68 of Plaintiff’s
complaint.
       69.     Defendants deny the factual allegations contained in paragraph 69 of Plaintiff’s
complaint, but Defendants admit that Henry Njie has been convicted of assault in the past.
       70.     Defendants deny the factual allegations contained in paragraph 70 of Plaintiff’s
complaint, but Defendants admit that Henry Njie was once detained by local authorities and
removed from the family home as a result of a domestic disturbance.
       71.     Defendants deny the factual allegations contained in paragraph 71 of Plaintiff’s
complaint.
       72.     Defendants deny the factual allegations contained in paragraph 72 of Plaintiff’s
complaint.
       73.     Defendants deny the factual allegations contained in paragraph 73 of Plaintiff’s
complaint.
       74.     Defendants deny the factual allegations contained in paragraph 74 of Plaintiff’s
complaint.
       75.     The information known to or easily ascertainable by Defendants is insufficient to
enable Defendants to either admit or deny the factual allegations contained in paragraph 75 of
Plaintiff’s complaint.
       76.     There are no factual allegations contained in paragraph 76 of Plaintiff’s complaint.
       77.     There are no factual allegations contained in paragraph 77 of Plaintiff’s complaint.
       78.     There are no factual allegations contained in paragraph 78 of Plaintiff’s complaint.
       79.     There are no factual allegations contained in paragraph 79 of Plaintiff’s complaint.
       80.     Defendants deny the factual allegations contained in paragraph 80 of Plaintiff’s
complaint.
       81.     Defendants deny the factual allegations contained in paragraph 81 of Plaintiff’s
complaint.

Defendants’ Original Answer, page 6
  Case 4:18-cv-00597-P Document 27 Filed 05/10/19               Page 7 of 12 PageID 246



       82.   Defendants deny the factual allegations contained in paragraph 82 of Plaintiff’s
complaint.
       83.   Defendants deny the factual allegations contained in paragraph 83 of Plaintiff’s
complaint.
       84.   Defendants deny the factual allegations contained in paragraph 84 of Plaitniff’s
complaint.
       85.   There are no factual allegations contained in paragraph 85 of Plaintiff’s complaint.
       86.   There are no factual allegations contained in paragraph 86 of Plaintiff’s complaint.
       87.   Defendants deny the factual allegations contained in paragraph 87 of Plaintiff’s
complaint.
       88.   Defendants deny the factual allegations contained in paragraph 88 of Plaintiff’s
complaint.
       89.   Defendants deny the factual allegations contained in paragraph 89 of Plaintiff’s
complaint.
       90.   Defendants deny the factual allegations contained in paragraph 90 of Plaintiff’s
complaint.
       91.   Defendant deny the factual allegations contained in paragraph 91 of Plaintiff’s
complaint.
       92.   There are no factual allegations contained in paragraph 92 of Plaintiff’s complaint.
       93.   There are no factual allegations contained in paragraph 93 of Plaintiff’s complaint.
       94.   Defendants deny the factual allegations contained in paragraph 94 of Plaintiff’s
complaint.
       95.   Defendants deny the factual allegations contained in paragraph 95 of Plaintiff’s
complaint.
       96.   Defendants deny the factual allegations contained in paragraph 96 of Plaintiff’s
complaint.
       97.   Defendants deny the factual allegations contained in paragraph 97 of Plaintiff’s
complaint.
       98.   There are no factual allegations contained in paragraph 98 of Plaintiff’s complaint.
       99.   There are no factual allegations contained in paragraph 99 of Plaintiff’s complaint.



Defendants’ Original Answer, page 7
  Case 4:18-cv-00597-P Document 27 Filed 05/10/19                Page 8 of 12 PageID 247



       100.   Defendants deny the factual allegations contained in paragraph 100 of Plaintiff’s
complaint.
       101.   There are no factual allegations contained in paragraph 101 of Plaintiff’s complaint.
       102.   There are no factual allegations contained in paragraph 102 of Plaintiff’s complaint.
       103.   Defendants deny the factual allegations contained in paragraph 103 of Plaintiff’s
complaint.
       104.   Defendants deny the factual allegations contained in paragraph 104 of Plaintiff’s
complaint.
       105.   Defendants deny the factual allegations contained in paragraph 105 of Plaintiff’s
complaint.
       106.   Defendants deny the factual allegations contained in paragraph 106 of Plaintiff’s
complaint.
       107.   Defendants deny the factual allegations contained in paragraph 107 of Plaintiff’s
complaint.
       108.   Defendants deny the factual allegations contained in paragraph 108 of Plaintiff’s
complaint.
       109.   Defendants deny the factual allegations contained in paragraph 109 of Plaintiff’s
complaint.
       110.   There are no factual allegations contained in paragraph 110 of Plaintiff’s complaint.
       111.   There are no factual allegations contained in paragraph 111 of Plaintiff’s complaint.
       112.   Defendants deny the factual allegations contained in paragraph 112 of Plaintiff’s
complaint.
       113.   Defendants deny the factual allegations contained in paragraph 113 of Plaintiff’s
complaint.
       114.   Defendants deny the factual allegations contained in paragraph 114 of Plaintiff’s
complaint.
       115.   There are no factual allegations contained in paragraph 115 of Plaintiff’s complaint.
       116.   Defendants deny the factual allegations contained in paragraph 116 of Plaintiff’s
complaint.
       117.   Defendants deny the factual allegations contained in paragraph 117 of Plaintiff’s
complaint.

Defendants’ Original Answer, page 8
  Case 4:18-cv-00597-P Document 27 Filed 05/10/19                Page 9 of 12 PageID 248



       118.   Defendants deny the factual allegations contained in paragraph 118 of Plaintiff’s
complaint.
       119.   Defendants deny the factual allegations contained in paragraph 119 of Plaintiff’s
complaint.
       120.   Defendants deny the factual allegations contained in paragraph 120 of Plaintiff’s
complaint.
       121.   Defendants deny the factual allegations contained in paragraph 121 of Plaintiff’s
complaint.
       122.   There are no factual allegations contained in paragraph 122 of Plaintiff’s complaint.
       123.   There are no factual allegations contained in paragraph 123 of Plaintiff’s complaint.
       124.   Defendants deny the factual allegations contained in paragraph 124 of Plaintiff’s
complaint.
       125.   Defendants deny the factual allegations contained in paragraph 125 of Plaintiff’s
complaint.
       126.   Defendants deny the factual allegations contained in paragraph 126 of Plaintiff’s
complaint.
       127.   There are no factual allegations contained in paragraph 127 of Plaintiff’s complaint.
       128.   Defendants deny the factual allegations contained in paragraph 128 of Plaintiff’s
complaint.
       129.   Defendants deny the factual allegations contained in paragraph 129 of Plaintiff’s
complaint.
       130.   Defendants deny the factual allegations contained in paragraph 130 of Plaintiff’s
complaint.
       131.   Defendants deny the factual allegations contained in paragraph 131 of Plaintiff’s
complaint.
       132.   Defendants deny the factual allegations contained in paragraph 132 of Plaintiff’s
complaint.
       133.   Defendants deny the factual allegations contained in paragraph 133 of Plaintiff’s
complaint.
       134.   Defendants deny the factual allegations contained in paragraph 134 of Plaintiff’s
complaint.

Defendants’ Original Answer, page 9
 Case 4:18-cv-00597-P Document 27 Filed 05/10/19                 Page 10 of 12 PageID 249



       135.   There are no factual allegations contained in paragraph 127 of Plaintiff’s complaint.
       136.   There are no factual allegations contained in paragraph 127 of Plaintiff’s complaint.
       137.   Defendants deny the factual allegations contained in paragraph 137 of Plaintiff’s
complaint.
       138.   Defendants deny the factual allegations contained in paragraph 138 of Plaintiff’s
complaint.
       139.   Defendants deny the factual allegations contained in paragraph 139 of Plaintiff’s
complaint.
       140.   There are no factual allegations in paragraph 140 of Plaintiff’s complaint.
       141.   Defendants deny the factual allegations contained in paragraph 141 of Plaintiff’s
complaint.
       142.   Defendants deny the factual allegations contained in paragraph 142 of Plaintiff’s
complaint.
       143.   Defendants deny the factual allegations contained in paragraph 143 of Plaintiff’s
complaint.
       144.   Defendants deny the factual allegations contained in paragraph 144 of Plaintiff’s
complaint.
       145.   Defendants deny the factual allegations contained in paragraph 145 of Plaintiff’s
complaint.
       146.   Defendants deny the factual allegations contained in paragraph 146 of Plaintiff’s
complaint.
       147.   There are no factual allegations contained in paragraph 147 of Plaintiff’s complaint.
       148.   Defendants deny the factual allegations contained in paragraph 148 of Plaintiff’s
complaint.
       149.   Defendants deny the factual allegations contained in paragraph 149 of Plaintiff’s
complaint.
       150.   Defendants deny the factual allegations contained in paragraph 150 of Plaintiff’s
complaint.
       151.   Defendants deny the factual allegations contained in paragraph 151 of Plaintiff’s
complaint.



Defendants’ Original Answer, page 10
  Case 4:18-cv-00597-P Document 27 Filed 05/10/19                   Page 11 of 12 PageID 250




                                           Second Defense
          152.   Plaintiff’s claims are barred, in whole or in part, by the affirmative defense of the
applicable statutes of limitations. Pleading more specifically, Plaintiff’s trafficking claims are
governed by ten-year statutes of limitations, which accrued beginning no later than April 29, 2008;
Plaintiff’s FLSA claim is governed by a two-year statute of limitations, which accrued no later
than October of 2015; Plaintiff’s breach of contract, fraud, theft of services, and quantum meruit
claims are all governed by four-year statutes of limitations, and they all began accruing no later
than April 29, 2008.


                                           Third Defense
          153.   Plaintiff’s claims are barred, in whole or in part, by the affirmative defense of
laches.


                                           Fourth Defense
          154.   Plaintiff’s claims are barred, in whole or in part, by the affirmative defense of
payment. Plaintiff alleges in her complaint that Defendants provided her the case sum of $5,000
and a house in Cameroon. Thus, Plaintiff’s claims are barred, at least to the value of the payments
already made.




                                                Prayer
          Defendants respectfully request that the court enter judgment against Plaintiff on each of
her claims against Defendants, award Defendants their reasonable and necessary attorneys’ fees
incurred in responding to this lawsuit, award Defendants all costs of court, and award Defendants
such further relief to which they may be justly entitled.




Defendants’ Original Answer, page 11
 Case 4:18-cv-00597-P Document 27 Filed 05/10/19                Page 12 of 12 PageID 251



                                                   Respectfully submitted,


                                                          /s/ Michael Hassett
                                                   Michael Hassett
                                                   Texas Bar No. 00796722

                                                   JONES HASSETT, PC
                                                   440 North Center
                                                   Arlington, Texas 76011
                                                   Telephone (817) 265-0440
                                                   facsimile(817) 265-1440
                                                   mhassett@tarrantbusinesslaw.com

                                                   ATTORNEYS FOR DEFENDANTS




                                     Certificate of Service

       The undersigned certifies that a true and correct copy of the foregoing instrument was
served upon the attorneys of record of all parties to the above cause in accordance with Federal
Rule of Civil Procedure 5(b)(2), on this 10th day of May, 2019.


                                                              /s/ Michael Hassett




Defendants’ Original Answer, page 12
